EXHIBIT 10.33

Plan Document

 

 

Amended and Restated

Effective as of January 1, 2008

 

 



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

Table of Contents

 

         Page

Purpose

   1

ARTICLE 1    Definitions

   1

ARTICLE 2    Selection/Enrollment/Eligibility

   7

2.1

  Eligibility    7

2.2

  Enrollment Requirements    7

2.3

  Commencement of Participation    7

2.4

  Termination of Participation and/or Deferrals    8

ARTICLE 3    Deferral Commitments/Company Contributions/Crediting/Taxes

   8

3.1

  Minimum Deferral    8

3.2

  Maximum Deferral    8

3.3

  Election to Defer/Change in Election    9

3.4

  Withholding of Annual Deferral Amounts    10

3.5

  Annual Company Discretionary Amount    10

3.6

  Investment of Trust Assets    11

3.7

  Vesting    11

3.8

  Crediting/Debiting of Account Balances    11

3.9

  FICA and Other Taxes    14

3.10

  Distributions    15

ARTICLE 4    Fixed Date Payout/Unforeseeable Financial Emergencies

   15

4.1

  Fixed Date Payout    15

4.2

  Other Benefits Take Precedence Over Fixed Date Payout    16

4.3

  Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies    17

ARTICLE 5    Termination Benefit

   17

5.1

  Termination Benefit    17

5.2

  Payment Termination Benefit    17

ARTICLE 6    Survivor Benefit

   18

6.1

  Pre-Termination Survivor Benefit    18

6.2

  Payment of Pre-Termination Survivor Benefit    18

6.3

  Death Prior to Completion of Termination or Disability Benefit    18

ARTICLE 7    Disability Benefit

   19

7.1

  Disability Benefit    19

7.2

  Payment of Disability Benefit    19

 

 

- ii -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

ARTICLE 8    Beneficiary Designation

   19

8.1

  Beneficiary    19

8.2

  Beneficiary Designation/Change    19

8.3

  Acceptance    20

8.4

  No Beneficiary Designation    20

8.5

  Doubt as to Beneficiary    20

8.6

  Discharge of Obligations    20

ARTICLE 9    Leave of Absence

   21

9.1

  Paid Leave of Absence    21

9.2

  Unpaid Leave of Absence    21

ARTICLE 10    Termination/Amendment/Modification

   21

10.1

  Termination    21

10.2

  Amendment    22

10.3

  Effect of Payment    22

10.4

  Amendment to Ensure Proper Characterization of the Plan    22

10.5

  Changes in Law Affecting Taxability    22

10.6

  Prohibited Acceleration/Distribution Timing    23

ARTICLE 11    Administration

   24

11.1

  Administrator Duties    24

11.2

  Agents    25

11.3

  Binding Effect of Decisions    25

11.4

  Indemnity of Administrators    25

11.5

  Company Information    26

ARTICLE 12    Other Benefits and Agreements

   26

12.1

  Coordination with Other Benefits    26

ARTICLE 13    Claims Procedures

   26

13.1

  Scope of Claims Procedures    26

13.2

  Initial Claim    26

13.3

  Review Procedures    28

13.4

  Calculation of Time Periods    30

13.5

  Legal Action    30

ARTICLE 14    Trust

   31

14.1

  Establishment of the Trust    31

14.2

  Interrelationship of the Plan and the Trust    31

14.3

  Distributions from the Trust    31

ARTICLE 15    Miscellaneous

   31

15.1

  Status of Plan    31

15.2

  Unsecured General Creditor    31

15.3

  Company’s Liability    31

15.4

  Nonassignability    32

15.5

  Not a Contract of Employment    32

 

 

- iii -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

15.6

  Furnishing information    32

15.7

  Terms    32

15.8

  Captions    32

15.9

  Governing Law    32

15.10

  Notice    33

15.11

  Successors    33

15.12

  Spouse’s Interest    33

15.13

  Validity    33

15.14

  Incompetent    33

15.15

  Court Order    33

15.16

  Distribution in the Event of Taxation    34

15.17

  Insurance    34

15.18

  Aggregation of Employers    34

 

 

- iv -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

ASSURANT DEFERRED COMPENSATION PLAN

Amended and Restated

Effective as of January 1, 2008

Purpose

The purpose of this Assurant Deferred Compensation Plan (the “Plan”), as amended
and restated, is to provide specified benefits to a select group of management
or highly compensated employees of Assurant, Inc. (the “Sponsor”) and its
affiliates (the Sponsor, as well as each such affiliate, hereinafter are
referred to collectively as the “Company”), and also to provide such benefits to
non-employee members of the board of directors of the Sponsor.

The Plan as most recently amended and restated effective March 1, 2005 (the
“Prior Plan”) was an amendment and restatement of the Assurant Investment Plan,
attached as Appendix 1 to the Prior Plan, the terms of which were not materially
modified after October 3, 2004. Notwithstanding any provision of the Plan to the
contrary, but subject to Section 11.1, amounts deferred and vested under the
Plan prior to January 1, 2005, plus any earnings or losses thereon, are governed
by the terms of Appendix 1 to the Prior Plan, while all amounts deferred or
vested under the Plan on or after January 1, 2005 and before January 1, 2008,
plus any earnings or losses thereon, are governed by the remaining provisions of
the Prior Plan. Amounts deferred under the Plan on or after January 1, 2008,
plus any earnings or losses thereon, are governed by the provisions of this
Plan.

This Plan shall be unfunded for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). This Plan
is intended to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), as added by the American Jobs
Creation Act of 2004, and the Treasury regulations or any other authoritative
guidance issued thereunder (“Section 409A”) with respect to amounts deferred on
or after January 1, 2005, plus any earnings or losses thereon.

ARTICLE 1

Definitions

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1

“Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Company equal to the sum of (i) the Deferral Account

 

 

- 1 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

 

balance and (ii) the Company Discretionary Account balance. The Account Balance,
and each other specified account balance, shall be a bookkeeping entry only and
shall be utilized solely as a device for the measurement and determination of
the amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to this Plan. “Administrator” shall mean the Board, or, to the extent
provided in Article 11, the committee designated by the Board to perform certain
of the Board’s duties and responsibilities in respect of the Plan.

 

1.3 “Annual Base Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding Incentive Payments, Directors Fees, overtime, fringe benefits,
stock options, relocation expenses, non-monetary awards, fees, automobile and
other allowances paid to a Participant for employment services rendered (whether
or not such allowances are included in the Employee’s gross income). Annual Base
Salary shall be calculated without regard to any reductions for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or non-qualified plans of the Company (and therefore shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 402(e)(3), 402(h) or 132(f)(4) pursuant to plans established
by the Company).

 

1.4 “Annual Company Discretionary Amount” shall mean, for the Plan Year of
reference, the amount determined in accordance with Section 3.5.

 

1.5 “Annual Deferral Amount” shall mean that portion of a Participant’s Annual
Base Salary and/or Incentive Payments, or Directors Fees that a Participant
elects to have, and is, deferred in accordance with Article 3, for the Plan Year
of reference. For purposes of the Plan, a deferral of a Participant’s Annual
Base Salary shall be considered as deferred for the Plan Year in which the
services giving rise to the Annual Base Salary are performed and a deferral of a
Participant’s Incentive Payments or Directors Fees shall be considered as
deferred for the Plan Year in which the Incentive Payments or Directors Fees
would, but for the deferral election, have been payable to the Participant. In
the event of a Participant’s Disability, death or a Separation from Service
prior to the end of a Plan Year, such year’s Annual Deferral Amount shall be the
actual amount withheld prior to such event.

 

1.6 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 8, that are entitled to receive
benefits under this Plan upon the death of a Participant.

 

 

- 2 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

1.7 “Beneficiary Designation Form” shall mean the form established from time to
time by the Administrator that a Participant completes and returns to the
Administrator to designate one or more Beneficiaries.

 

1.8 “Board” shall mean the board of directors of the Sponsor, or a committee
thereof duly appointed to act on behalf of the Board in respect of the Plan.

 

1.9 “Claimant” shall have the meaning set forth in Section 13.2.

 

1.10 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

1.11 “Company” shall mean the Sponsor and any affiliate of the Sponsor that
adopts this Plan with the approval of the Board, and any successor to all or
substantially all of the Company’s assets or business.

 

1.12 “Company Discretionary Account” shall mean (i) the sum of the Participant’s
Annual Company Discretionary Amounts, plus (ii) amounts credited or debited in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant’s Company Discretionary Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to the Participant’s Company Discretionary Account.

 

1.13 “Deduction Limitation” shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
the Administrator determines in good faith that there is a reasonable likelihood
that any compensation paid to a Participant for a taxable year of the Company
would not be deductible by the Company solely by reason of the limitation under
Code Section 162(m), then to the extent deemed necessary by the Administrator to
ensure that the entire amount of any distribution to the Participant pursuant to
this Plan is deductible, the Administrator may delay all or any portion of a
distribution under this Plan. Any amounts deferred pursuant to this limitation
shall continue to be credited or debited with additional amounts in accordance
with Section 3.8 below, even if such amount is being paid out in installments.
The amounts so deferred and amounts credited or debited thereon shall be
distributed to the Participant or his or her Beneficiary (in the event of the
Participant’s death) at the earliest possible date, as determined by the
Administrator in good faith, on which the deductibility of compensation paid or
payable to the Participant for the taxable year of the Company during which the
distribution is made will not be limited by Code Section 162(m).

 

 

- 3 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

1.14 “Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited or debited in accordance with all
the applicable crediting provisions of this Plan that relate to the
Participant’s Deferral Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Deferral Account.

 

1.15 “Director” shall mean a member of the board of directors of the Sponsor who
is not an Employee.

 

1.16 “Directors Fees” shall mean the fees paid by the Sponsor, including
retainer fees and meetings fees, as compensation for serving on the board of
directors of the Sponsor.

 

1.17 “Disability” shall mean, except as may otherwise be required by
Section 409A, a period of disability during which a Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) is, by reason of any medically determinable physical or
mental impairment that can be expected to result In death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering Employees of the Company.

 

1.18 “Disability Benefit” shall mean the benefit set forth in Article 7.

 

1.19 “Effective Date” shall mean the effective date of this amended and restated
Plan, which is January 1, 2008.

 

1.20 “Election Form” shall mean the form or forms established from time to time
by the Administrator that a Participant completes and returns to the
Administrator to make an election under the Plan (which form or forms may take
the form of an electronic transmission, if required or permitted by the
Administrator).

 

1.21 “Employee” shall mean an individual whom the Company treats as an
“employee” for federal income tax withholding purposes.

 

1.22

“Incentive Payments” shall mean any cash compensation paid to a Participant
under the Sponsor’s Short-Term Incentive Plan, and any other non-base salary
cash compensation paid to a Participant under any other incentive plan or bonus
arrangement of the Company relating to services performed during any calendar
year, including, but not limited to, commissions, special incentives or bonuses,
lump-sum “change-in-

 

 

- 4 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

 

control” payments, eligible severance payments (each as defined by the
Administrator), whether or not paid in such calendar year or included on the
Federal Income Tax Form W-2 for such calendar year. Notwithstanding the
preceding, the Administrator may, in its discretion, limit those types of
non-base salary cash compensation that qualify as “Incentive Payments” under the
Plan for any given calendar year.

 

1.23 “Participant” shall mean any Employee who is selected by the Administrator
to participate in the Plan, provided such individual (i) elects to participate
in the Plan, (ii) executes a Plan Agreement, an Election Form(s) and a
Beneficiary Designation Form, (iii) has his or her duly executed Plan Agreement,
Election Form(s) and Beneficiary Designation Form accepted by the Administrator,
(iv) commences participation in the Plan, and (v) does not have his or her Plan
Agreement terminated. The term “Participant” shall also mean any Director who
satisfies the above requirements for enrollment. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an Account
Balance under the Plan under any circumstance. The term Participant shall also
include any former Employee who satisfies the conditions of Section 2.5.

 

1.24 “Performance-Based Compensation” shall mean performance-based compensation
within the meaning of Section 409A.

 

1.25 “Plan” shall mean this Assurant Deferred Compensation Plan, as amended and
restated, as evidenced by this instrument and by each Plan Agreement, as they
may be further amended from time to time.

 

1.26 “Plan Agreement” shall mean a written agreement (which may take the form of
an electronic transmission, if required or permitted by the Administrator), as
may be amended from time to time, which is entered into by and between the
Company and a Participant. Each Plan Agreement executed by a Participant and the
Company shall provide for the entire benefit to which such Participant is
entitled under the Plan; should there be more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the Company shall supersede
all previous Plan Agreements in their entirety and shall govern such
entitlement. The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Company and the Participant. In the Plan Agreement,
each Participant shall acknowledge that he or she accepts all of the terms of
the Plan including the discretionary authority of the Administrator as set forth
in Article 11.

 

 

- 5 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

1.27 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year during which this
Plan is in effect.

 

1.28 “Pre-Termination Survivor Benefit” shall mean the benefit set forth in
Article 6.

 

1.29 “Section 409A” shall mean Code Section 409A and the Treasury regulations or
other authoritative guidance issued thereunder.

 

1.30 “Separation from Service” shall mean separation from service, within the
meaning of Section 409A, with the Company by a Participant, voluntarily or
involuntarily, for any reason other than Disability, death or an authorized
leave of absence.

 

1.31 “Fixed Date Payout” shall mean the payout set forth in Article 4.

 

1.32 “Specified Employee” shall mean specified employee within the meaning of
Section 409A.

 

1.33 “Sponsor” shall mean Assurant, Inc., and any successor to all or
substantially all of the Sponsor’s assets or business.

 

1.34 “Termination Benefit” shall mean the benefit set forth in Article 5.

 

1.35 “Trust” shall mean any trust established pursuant to this Plan, as amended
from time to time. The assets of any Trust shall be the property of the Company.

 

1.36 “Unforeseeable Financial Emergency” shall mean an unanticipated emergency
that is caused by an event beyond the control of the Participant that would
result in severe financial hardship to the Participant resulting from (i) an
illness or accident of the Participant, the Participant’s spouse or a dependent
of the Participant, (ii) a loss of the Participant’s property due to casualty,
or (iii) such other extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, all as determined in the
sole discretion of the Administrator.

 

1.37

“Yearly Installment Method” shall be a yearly installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: The Account Balance of the Participant (or the
appropriate portion thereof) shall be calculated as of the close of business on
the date of reference (or, if the date of reference is not a business day, on
the immediately following business day). The date of reference with respect to
the first (1st) yearly installment payment shall be the July 1 provided in
Section 5.2, 6.2 or 7.2 (as applicable), and the date of

 

 

- 6 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

 

reference with respect to subsequent yearly installment payments shall be the
July 1 of the following Plan Year. The yearly installment shall be calculated by
multiplying this balance by a fraction, the numerator of which is one (1), and
the denominator of which is the remaining number of yearly payments due the
Participant.

ARTICLE 2

Selection/Enrollment/Eligibility

 

2.1 Eligibility. Participation in the Plan shall be limited to (i) Employees
whom the Administrator designates, in its sole discretion, for participation,
provided that (A) Employees may not participate in the Plan unless they are
members of a select group of management or highly compensated employees of the
Company, as membership in such group is determined in accordance with Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA (which determination shall be made by
the Administrator in its sole discretion); and (B) unless and until the
Administrator revises the following standards for Employee participation as it
deems necessary or appropriate in its discretion, only those Employees earning
at least one hundred twenty-five thousand dollars ($125,000) in annual base
salary and those Employees earning less than one hundred twenty-five thousand
dollars ($125,000) in annual base salary, but who are reasonably expected by the
Administrator to have total annual compensation (e.g., base salary, commissions
and bonuses) of at least two hundred-thousand dollars ($200,000) are eligible to
participate in the Plan; and (ii) Directors. For purposes of this Article, the
term “Plan” shall mean the provisions of the Plan other than those contained in
Appendix 1.

 

2.2 Enrollment Requirements. As a condition to participation, each selected
Employee and each Director shall complete, execute and return to the
Administrator a Plan Agreement, an Election Form(s) and a Beneficiary
Designation Form, all within thirty (30) days after he or she becomes eligible
to participate in the Plan. The date a selected Employee or a Director becomes
eligible to participate in the Plan shall be the date he or she is notified by
the Administrator of such eligibility. In addition, the Administrator shall
establish from time to time such other enrollment requirements as it determines
in its sole discretion are necessary.

 

2.3

Commencement of Participation. Provided that a selected Employee or a Director
has met all enrollment requirements set forth in this Plan and required by the
Administrator, including executing all required documents within the specified
time period, that individual shall commence participation in the Plan as of the
first day of the Plan Year following the date on which he or she completes all
enrollment requirements (or as soon as practicable thereafter as the
Administrator may determine). If he or she fails to meet all such requirements
within the period required, in

 

 

- 7 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

 

accordance with Section 2.2, that individual shall not be eligible to
participate in the Plan until the first day of the following Plan Year, again
subject to timely delivery to and acceptance by the Administrator of the
required documents.

 

2.4 Termination of Participation. If the Administrator determines in good faith
that a Participant who is an Employee no longer qualifies as a member of a
select group of management or highly compensated employees of the Company, the
Administrator shall have the right, in its sole discretion and subject to
Section 409A, to prevent the Participant from making future deferral elections
hereunder.

ARTICLE 3

Deferral Commitments/Company Contributions/Crediting/Taxes

 

3.1 Minimum Deferral.

For each Plan Year, a Participant may elect to defer, as his or her Annual
Deferred Amount, Annual Base Salary and/or Incentive Payments, or Directors Fees
(as applicable) in the minimum amounts established by the Administrator, in its
sole discretion. The Administrator may, in its sole discretion, establish for
any Plan Year different minimum amount(s). If an election is made for less than
the stated minimum amount(s), or if no election is made, the amount deferred
shall be zero (0).

 

3.2 Maximum Deferral.

 

  (a) Annual Base Salary, Incentive Payments and Directors Fees. For each Plan
Year, a Participant may elect to defer, as his or her Annual Deferral Amount,
Annual Base Salary and/or Incentive Payments, or Directors Fees up to the
following maximum percentages for each deferral elected:

 

Deferral

   Maximum Amount  

Annual Base Salary

   50 %

Incentive Payments

   100 %

Directors Fees

   100 %

 

  (b) Administrator’s Discretion. Notwithstanding the foregoing, the
Administrator may, in its sole discretion, establish for any Plan Year maximum
percentages that differ from those set forth above.

 

 

- 8 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

3.3 Election to Defer/Change in Election.

 

  (a) Timing of Election. A Participant shall make Annual Base Salary, Incentive
Payments and/or Directors Fee deferral election(s) with respect to Annual Base
Salary, Incentive Payments and/or Directors Fees to be earned during a coming
twelve (12) month Plan Year. Each such deferral election must be made during
such election period as shall be established by the Administrator, which
election period ends no later than the last day of the Plan Year preceding the
Plan Year in which the services giving rise to the Annual Base Salary, Incentive
Payments and/or Directors Fees to be deferred are to be performed, except as
provided below. The Administrator may in its discretion establish different
election periods for Annual Base Salary, Incentive Payment and/or Director Fee
deferrals; provided, however, that, except as provided below, each such election
period ends no later than the last day of the Plan Year preceding the Plan Year
in which the services giving rise to the Annual Base Salary, Incentive Payments
or Directors Fees to be deferred are to be performed.

Notwithstanding the preceding, if and to the extent permitted by the
Administrator, a Participant may make an election to defer that portion (if any)
of his or her Incentive Payments that qualifies as Performance-Based
Compensation no later than six (6) months prior to the last day of the period
over which the services giving rise to the Performance-Based Compensation are
performed.

In addition, notwithstanding the preceding, to the extent permitted by the
Administrator and under Section 409A, a Participant may make an election to
defer Annual Deferral Amounts that relate all or in part to lump sum “change in
control” and/or severance payments Any election to defer payment of such amounts
are treated as a “Subsequent Election.” Any such Subsequent Election will be
null void unless accepted by the Administrator no later than one (1) year prior
to the payout date that would apply but for the Subsequent Election, and the new
payout date under such Subsequent Election must be at least five (5) Plan Years
from the payout date that would apply but for the Subsequent Election.

Furthermore, notwithstanding anything to the contrary herein, with respect to a
Participant’s election to defer any item of Annual Base Salary, Incentive
Payments and/or Directors Fees under the Plan, if the Administrator determines
prior to the deferral of such item that Section 409A prevents the proper federal
income tax deferral of the item, then the Participant’s election, to the extent
permitted under Section 409A, shall be considered ineffective and the item shall

 

 

- 9 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

instead be payable in cash to the Participant as though the deferral election
not been made. By way of example, if a Participant elects to defer under the
Plan any lump sum “change-in-control” and/or severance payment(s) otherwise
payable to the Participant during the current calendar year and, prior to the
date such amount(s) otherwise would be payable to the Participant, the
Administrator determines such amount(s) may not properly be deferred under the
Plan in accordance with Section 409A, then the Participant’s election shall be
ineffective and the amount(s), if any, shall be paid to the Participant in cash
instead of deferred under the Plan.

 

  (b) Manner of Election. For any Plan Year (or portion thereof), a deferral
election for that Plan Year (or portion thereof), and such other elections as
the Administrator deems necessary or desirable under the Plan, shall be made by
timely completing, in accordance with the Administrator’s rules and procedures,
by the deadline(s) set forth above, an Election Form, along with such other
elections as the Administrator deems necessary or desirable under the Plan. For
these elections to be valid, the Election Form(s) must be completed by the
Participant, timely delivered to the Administrator (in accordance with
Section 2.2 above) and accepted by the Administrator. If no such Election
Form(s) is timely delivered for a Plan Year (or portion thereof), the Annual
Deferral Amount shall be zero (0) for that Plan Year (or portion thereof).

 

  (c) Change in Election. A Participant may not elect to change his or her
deferral election that is in effect for a Plan Year, except if and to the extent
permitted by the Administrator and made in accordance with the provisions of
Section 409A specifically relating to the change and/or revocation of deferral
elections.

 

3.4 Withholding of Annual Deferral Amounts. For each Plan Year, the Annual Base
Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Annual Base Salary payroll in the percentage elected by the
Participant, as adjusted from time to time for increases and decreases in Annual
Base Salary. The Incentive Payments and/or Director Fees portion of the Annual
Deferral Amount shall be withheld at the time the Incentive Payments or Director
Fees are or otherwise would be paid to the Participant, whether or not this
occurs during the Plan Year itself.

 

3.5

Annual Company Discretionary Amount. For each Plan Year, the Administrator,
acting on behalf of the Company and in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Company
Discretionary Account under this Plan, which amount shall be for that
Participant the Annual Company Discretionary

 

 

- 10 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

 

Amount for that Plan Year. The amount so credited to a Participant may be
smaller or larger than the amount credited to any other Participant, and the
amount credited to any Participant for a Plan Year may be zero (0), even though
one or more other Participants receive an Annual Company Discretionary Amount
for that Plan Year. Unless otherwise specified by the Administrator, the Annual
Company Discretionary Amount, if any, shall be credited as of the last day of
the Plan Year. Unless otherwise specified by the Administrator, if a Participant
to whom an Annual Company Discretionary Amount is credited is not employed by or
performing services for the Company as of the last day of a Plan Year other than
by reason of his or her death or Disability, the Annual Company Discretionary
Amount for that Plan Year shall be zero (0).

 

3.6 Investment of Trust Assets. If a Trust is established, the trustee of the
Trust shall be authorized, upon written instructions received from the
Administrator or investment manager appointed by the Administrator, to invest
and reinvest the assets of the Trust in accordance with any applicable Trust
agreement, including the reinvestment of the proceeds in one or more investment
vehicles designated by the Administrator.

 

3.7 Vesting.

 

  (a) A Participant shall at all times be one hundred percent (100%) vested in
his or her Deferral Account.

 

  (b) A Participant shall become vested in his or her Company Discretionary
Account pursuant to a vesting schedule, if any, approved and documented by the
Administrator at the time the Annual Company Discretionary Amount is credited to
the Participant’s Company Discretionary Account.

 

3.8 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Administrator, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

  (a) Sub-Accounts. Separate sub-accounts may be established and maintained with
respect to each Participant’s Account Balance (together, the “Sub-Accounts”), if
and as applicable, one attributable to the portion of the Participant’s Account
Balance that represents Annual Base Salary deferrals, another attributable to
the portion of the Participant’s Account Balance that represents Incentive
Payment deferrals, another attributable to the portion of the Participant’s
Account Balance that represents Annual Company Discretionary Amounts, and
another attributable to the portion of the Participant’s Account Balance that
represents Directors Fee deferrals.

 

 

- 11 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

  (b) Election of Measurement Funds. A Participant, in connection with his or
her initial deferral election in accordance with Section 3.3 above, shall elect,
on the Election Form(s), one or more Measurement Fund(s) (as described in
Section 3.8(d) below) to be used to determine the additional amounts to be
credited or debited to each of his or her Sub-Accounts for the first business
day of the Plan Year, continuing thereafter for the remainder of that Plan Year,
as well as for subsequent Plan Years, unless changed in accordance with the next
sentence. Commencing with the first business day of the Plan Year, and
continuing thereafter for the remainder of the Plan Year and for subsequent Plan
Years (unless the Participant ceases during the Plan Year to participate in the
Plan), the Participant may (but is not required to) elect daily, by submitting
an Election Form(s) to the Administrator that is accepted by the Administrator
(which submission may take the form of an electronic transmission, if required
or permitted by the Administrator), to add or delete one or more Measurement
Fund(s) to be used to determine the additional amounts to be credited or debited
to each of his or her Sub-Accounts, or to change the portion of each of his or
her Sub-Accounts allocated to each previously or newly elected Measurement
Fund(s). If an election is made in accordance with the previous sentence, it
shall apply to the next business day and continue thereafter for the remainder
of the Plan Year and for subsequent Plan Years (unless the Participant ceases
during the Plan Year to participate in the Plan), unless changed in accordance
with the previous sentence.

 

  (c) Proportionate Allocation. In making any election described in
Section 3.8(b) above, the Participant shall specify on the Election Form(s), in
ten percentage point (10%) increments (except as otherwise specified by the
Administrator), the percentage of each of his or her Sub-Account(s) to be
allocated to a Measurement Fund (as if the Participant was making an investment
in that Measurement Fund with that portion of his or her Account Balance).

 

  (d)

Measurement Funds. The Participant may elect one or more of the Measurement
Funds set forth on Schedule A (the “Measurement Funds”) for the purpose of
crediting or debiting additional amounts to his or her Account Balance. The
Administrator may, in its sole discretion, discontinue, substitute or add a
Measurement Fund(s). Each such action will take effect as of the first business
day that follows by sixty (60) days the day on which the Administrator gives
Participant’s advance written (which

 

 

- 12 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

 

shall include e-mail) notice of such change. The Administrator may also, in its
discretion, limit the number and/or type(s) of Measurement Funds available with
respect to one or more Sub-Account(s). If the Administrator receives an initial
or revised Measurement Fund(s) election that It deems to be incomplete, unclear
or improper, the Participant’s Measurement Fund(s) election then in effect shall
remain in effect (or, in the case of a deficiency in an initial Measurement
Fund(s) election, the Participant shall be deemed to have directed investment in
a money market, fixed income or similar Measurement Fund made available under
the Plan as determined by the Administrator in its discretion). If the
Administrator possesses (or is deemed to possess as provided in the previous
sentence) at any time directions as to Measurement Fund(s) of less than all of
the Participant’s Account Balance, the Participant shall be deemed to have
directed that the undesignated portion of the Account Balance be deemed to be
invested in a money market, fixed income or similar Measurement Fund made
available under the Plan as determined by the Administrator in its discretion.
Each Participant hereunder, as a condition to his or her participation
hereunder, agrees to indemnify and hold harmless the Administrator and the
Company, and their agents and representatives, from any losses or damages of any
kind relating to (i) the Measurement Funds made available hereunder and (ii) any
discrepancy between the credits and debits to the Participant’s Account Balance
based on the performance of the Measurement Funds and what the credits and
debits otherwise might be in the case of an actual investment in the Measurement
Funds.

 

  (e)

Crediting or Debiting Method. The performance of each elected Measurement Fund
(either positive or negative) will be determined by the Administrator, in its
sole discretion, based on the performance of the Measurement Funds themselves. A
Participant’s Account Balance shall be credited or debited on a daily basis
based on the performance of each Measurement Fund selected by the Participant,
or as otherwise determined by the Administrator in its sole discretion, as
though (i) a Participant’s Account Balance were invested in the Measurement
Fund(s) selected by the Participant, in the percentages elected by the
Participant as of such date, at the closing price on such date; (ii) the portion
of the Annual Deferral Amount that was actually deferred was invested in the
Measurement Fund(s) selected by the Participant, in the percentages elected by
the Participant, no later than the close of business on the third (3rd) business
day after the day on which such amounts are actually deferred from the

 

 

- 13 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

 

Participant’s Annual Base Salary, Incentive Payments and/or Directors Fees
through reductions in his or her amounts otherwise payable, at the closing price
on such date; and (iii) any distribution made to a Participant that decreases
such Participant’s Account Balance ceased being invested in the Measurement
Fund(s), in the percentages applicable to such calendar month, no earlier than
three (3) business days prior to the distribution, at the closing price on such
date.

 

  (f) No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation to his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured general creditor of the
Company.

 

  (g) Beneficiary Elections. Each reference in this Section 3.8 to a Participant
shall be deemed to include, where applicable, a reference to a Beneficiary.

 

3.9 FICA and Other Taxes.

 

  (a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant who is an Employee, the Company
shall withhold from that portion of the Participant’s Annual Base Salary and/or
Incentive Payments that is not being deferred, in a manner determined by the
Company, the Participant’s share of FICA and other employment taxes on such
Annual Deferral Amount. If necessary, the Administrator may reduce the Annual
Deferral Amount in order to comply with this Section 3.9.

 

  (b)

Annual Company Discretionary Amounts. When a Participant who is an Employee
becomes vested in a portion of his or her Company Discretionary Account, the
Company shall have the

 

 

- 14 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

 

discretion to withhold from the Participant’s Annual Base Salary and/or
Incentive Payments that is not deferred, in a manner determined by the Company,
the Participant’s share of FICA and other employment taxes. If necessary, the
Administrator may reduce the vested portion of the Participant’s Annual Company
Discretionary Amounts in order to comply with this Section 3.9.

 

3.10 Distributions. Notwithstanding anything herein to the contrary, (i) any
payments made to a Participant under this Plan shall be in cash form, and
(ii) the Company, or the trustee of the Trust, shall withhold from any payments
made to a Participant under this Plan all Federal, state and local income,
employment and other taxes required to be withheld by the Company, or the
trustee of the Trust, in connection with such payments, in amounts and in a
manner to be determined in the sole discretion of the Company and the trustee of
the Trust.

ARTICLE 4

Fixed Date Payout/Unforeseeable Financial Emergencies

 

4.1 Fixed Date Payout. In connection with each election to defer an Annual
Deferral Amount (and/or, to the extent permitted by the Administrator, in
connection with the Administrator’s election to credit an Annual Company
Discretionary Amount on behalf of the Participant), a Participant may
irrevocably elect to receive a future “Fixed Date Payout” from the Plan. At that
time, the Participant may also irrevocably elect to receive his or her Annual
Deferral Amounts and/or Annual Company Discretionary Amounts subject to the
Fixed Date Payout election(s), plus amounts credited or debited thereto in the
manner provided in Section 3.8 above, within sixty (60) days of the elected
Fixed Date Payout date regardless of any intervening Separation from Service. If
the Participant does not make an election pursuant to the immediately preceding
sentence to the extent permitted by Section 409A, should the Participant incur a
Separation from Service prior to his or her selected Fixed Date Payout date,
amounts otherwise subject to such Fixed Date Payout election shall not be paid
in accordance with this Section 4.1, but instead shall be paid in accordance
with Article 5.

Unless the Administrator, in its sole discretion, permits or requires separate
election(s) to be made with respect to the Annual Base Salary deferral portion,
the Incentive Payment deferral portion and/or the Directors Fee deferral portion
of the Annual Deferral Amount and/or with respect to the Annual Company
Discretionary Amount, any election(s) made for a given Plan Year shall apply to
the Participant’s entire Annual Deferral Amount and/or Annual Company
Discretionary Amount for the Plan Year. In addition, with respect to an initial
election to defer an Annual Deferral Amount (except as otherwise required by the
Administrator), a

 

 

- 15 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

Participant may choose to divide his or her Annual Deferral Amount (or the
Annual Base Salary deferral portion, Incentive Payment deferral portion or
Directors Fee deferral portion thereof, as applicable) and/or the Annual Company
Discretionary Amount into two or more portions (expressed in twenty-five percent
(25%) increments) and choose a separate Fixed Date Payout (or elect to have no
Fixed Date Payout) for each portion.

Subject to the Deduction Limitation and to Section 3.10, each Fixed Date Payout
shall be a yearly installment payment in an amount that is equal to the selected
portion of that year’s Annual Deferral Amount (or the Annual Base Salary
deferral portion, the Incentive Payment deferral portion and/or the Directors
Fee deferral portion thereof, as applicable) and/or Annual Company Discretionary
Amount, and amounts credited or debited thereto in the manner provided in
Section 3.8 above, determined at the time that the Fixed Date Payout becomes
payable (rather than the date of a Separation from Service).

Subject to the terms and conditions of this Plan, each Fixed Date Payout elected
shall be paid out within sixty (60) days of the Fixed Date Payout date elected
by the Participant. Except as otherwise provided in procedures established by
the Administrator, the Fixed Date Payout date elected by the Participant must be
a July 1 that is approved by the Administrator and that is no earlier than the
second July 1 following the Plan Year for which the Annual Deferral Amount (or
the Annual Base Salary deferral portion, the Incentive Payment deferral portion
and/or the Directors Fee deferral portion thereof, as applicable) is deferred,
and/or for which the Annual Company Discretionary Amount is credited.

Notwithstanding any other provision of this Plan to the contrary, but subject to
Section 409A and the procedures established by the Administrator, a Participant
may, with respect to each Fixed Date Payout date, in a manner determined by the
Administrator, make one (1) or more additional deferral elections (a “Subsequent
Election”) to defer payment of such Fixed Date Payout date to the July 1 of a
Plan Year subsequent to the Fixed Date Payout date originally (or subsequently)
elected; provided, however, any such Subsequent Election will be null void
unless accepted by the Administrator no later than one (1) year prior to the
Fixed Date Payout date that would apply but for the Subsequent Election, and the
new Fixed Date Payout date under such Subsequent Election is at least five
(5) Plan Years from the Fixed Date Payout date that would apply but for the
Subsequent Election.

 

4.2

Other Benefits Take Precedence Over Fixed Date Payout. To the extent permitted
by Section 409A, should an event occur that triggers a benefit under Article 5,
6 or 7, any Annual Deferral Amounts and/or Annual Company Discretionary Amounts,
plus amounts credited or debited

 

 

- 16 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

 

thereon, that are subject to a Fixed Date Payout election under Section 4.1
shall not be paid in accordance with Section 4.1 but shall be paid in accordance
with the other applicable Article; provided, however, if the Participant so
elects in accordance with Section 4.1, an intervening Separation from Service
prior to a Fixed Date Payout date shall not cause the payment of benefits
subject to the Fixed Date Payout election to be paid in accordance with Article
5 instead of Section 4.1.

 

4.3 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies. If a
Participant experiences an Unforeseeable Financial Emergency, the Participant
may petition the Administrator to (i) suspend any deferrals required to be made
by a Participant (but only to the extent permitted under Section 409A) and/or
(ii) receive a partial or full payout from the Plan. The payout shall not exceed
the lesser of the Participant’s vested Account Balance, calculated as if such
Participant were receiving a Termination Benefit, or the amount reasonably
needed to satisfy the Unforeseeable Financial Emergency plus amounts necessary
to pay taxes reasonably anticipated as a result of the payouts, after taking
into account the extent to which the Unforeseeable Financial Emergency is or may
be relieved through reimbursement or compensation by insurance or otherwise or
by liquidation of the Participant’s assets (to the extent the liquidation of
assets would not itself cause severe financial hardship). A payout under this
Section 4.3 shall be permitted solely to the extent permitted under
Section 409A. If, subject to the sole discretion of the Administrator, the
petition for a suspension and/or payout is approved, suspension shall take
effect upon the date of approval and any payout shall be made within sixty
(60) days of the date of approval. The payment of any amount under this
Section 4.3 shall be subject to Section 3.10, but shall not be subject to the
Deduction Limitation.

ARTICLE 5

Termination Benefit

 

5.1 Termination Benefit. Except as otherwise provided in Section 4.1, a
Participant who incurs a Separation from Service shall receive, as a Termination
Benefit, his or her entire vested Account Balance.

 

5.2

Payment Termination Benefit. A Participant, in connection with his or her
commencement of participation in the Plan in accordance with Article 2, shall
elect to receive his or her Account Balance in a lump sum or in the Yearly
Installment Method of five (5), ten (10) or fifteen (15) years. Unless the
Administrator, in its sole discretion, permits or requires separate election(s)
to be made with respect to the Annual Base Salary deferral portion, the
Incentive Payment deferral portion and/or the Directors Fee deferral portion of
the Annual Deferral Amount for the Plan Year and/or with respect to the Annual
Company Discretionary Amount for the Plan

 

 

- 17 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

 

Year, any election made for a given Plan Year shall apply to the Participant’s
entire Annual Deferral Amount and/or Annual Company Discretionary Amount for the
Plan Year. If a Participant does not make any election with respect to the
payment of the Termination Benefit, then such benefit shall be payable in a lump
sum.

Such Termination Benefit shall be paid, in the case of a lump, no later than 60
days following Participant’s Separation from Service or shall commence, in the
case of installment payments, no later than 60 days following the July 1
following the Participant’s Separation from Service; provided, however, that any
Participant who is a Specified Employee and who incurs a Separation from Service
with the Employer shall not be entitled to receive any portion of his or her
vested Account Balance under this Section prior to the date that is six
(6) months after the date or his or her Separation from Service (or, if earlier,
his or her death).

ARTICLE 6

Survivor Benefit

 

6.1 Pre-Termination Survivor Benefit. The Participant’s Beneficiary shall
receive a Pre-Termination Survivor Benefit equal to the Participant’s entire
vested Account Balance if the Participant dies prior to his or her Separation
from Service or Disability.

 

6.2 Payment of Pre-Termination Survivor Benefit. Payments hereunder shall be
made, as elected by the Participant in accordance with Section 409A, in the form
of a lump sum, or pursuant to a Yearly Installment Method of five (5), ten
(10) or fifteen (15) years. The Pre-Termination Survivor Benefit shall be paid,
in the case of a lump sum, no later than 60 days following the Participant’s
death, or shall commence, in the case of installments, no later than 60 days
following the July 1 following the Participant’s death. Any payment made
hereunder shall be subject to Section 3.10, but shall not be subject to the
Deduction Limitation.

 

6.3 Death Prior to Completion of Termination or Disability Benefit. If a
Participant dies after Separation from Service or Disability but before the
Termination Benefit or Disability Benefit is paid in full, the Participant’s
unpaid Termination Benefit or Disability Benefit payments shall continue and
shall be paid to the Participant’s Beneficiary over the remaining number of
years and in the same amounts as that benefit would have been paid to the
Participant had the Participant survived. Any payment made hereunder shall be
subject to Section 3.10, but shall not be subject to the Deduction Limitation.

 

 

- 18 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

ARTICLE 7

Disability Benefit

 

7.1 Disability Benefit. A Participant suffering a Disability shall receive, as a
Disability Benefit, his or her entire vested Account Balance.

 

7.2 Payment of Disability Benefit. A Participant, in connection with his or her
commencement of participation in the Plan in accordance with Article 2, shall
elect on an Election Form to receive his or her Account Balance in a lump sum,
pursuant to a Yearly Installment Method of five (5), ten (10) or fifteen
(15) years. Unless the Administrator, in its sole discretion, permits or
requires separate election(s) to be made with respect to the Annual Base Salary
deferral portion, the Incentive Payment deferral portion and/or the Directors
Fee deferral portion of the Annual Deferral Amount for the Plan Year and/or with
respect to the Annual Company Discretionary Amount for the Plan Year, any
election made for a given Plan Year shall apply to the Participant’s entire
Annual Deferral Amount and/or Annual Company Discretionary Amount for the Plan
Year. If a Participant does not make any election with respect to the payment of
the Disability Benefit, then such benefit shall be payable in a lump sum.

Such Disability Benefit shall be paid, in the case of a lump sum, no later than
60 days following the date on which the Participant is determined to be
suffering a Disability, or shall commence, or in the case of installment
payments, no later than 60 days following the July1 following the date on which
the Participant is determined to be suffering a Disability.

Notwithstanding anything above or elsewhere in the Plan to the contrary, no
change submitted on an Election Form shall be accepted by the Employer if the
change accelerates the time over which distributions shall be made to the
Participant (except as otherwise permitted by Section 409A).

ARTICLE 8

Beneficiary Designation

 

8.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan upon the death of a Participant. The
Beneficiary designated under this Plan may be the same as or different from the
Beneficiary designation under any other plan of the Company in which the
Participant participates.

 

8.2

Beneficiary Designation/Change. A Participant shall designate his or her
Beneficiary by completing the Beneficiary Designation Form and returning it to
the Administrator or its designated agent. A Participant shall have the

 

 

- 19 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

 

right to change a Beneficiary by completing and otherwise complying with the
terms of the Beneficiary Designation Form and the Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be canceled. The Administrator shall be
entitled to rely on the last Beneficiary Designation Form filed by the
Participant and delivered to the Administrator prior to his or her death.

 

8.3 Acceptance. No designation or change in designation of a Beneficiary shall
be effective until received and accepted by the Administrator or its designated
agent.

 

8.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 8.1, 8.2 and 8.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse, or, if the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

 

8.5 Doubt as to Beneficiary. If the Administrator has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Administrator shall
have the right, exercisable in its sole discretion, to cause the Company to
withhold such payments until this matter is resolved to the Administrator’s
satisfaction.

 

8.6

Discharge of Obligations. The payment of benefits under the Plan to a person
believed in good faith by the Administrator to be a valid Beneficiary shall
fully and completely discharge the Company and the Administrator from all
further obligations under this Plan with respect to the Participant, and that
Participant’s Plan Agreement shall terminate upon such full payment of benefits.
Neither the Administrator nor the Company shall be obliged to search for any
Participant or Beneficiary beyond the sending of a registered letter to such
last known address. If the Administrator notifies any Participant or Beneficiary
that he or she is entitled to an amount under the Plan and the Participant or
Beneficiary fails to claim such amount or make his or her location known to the
Administrator within three (3) years thereafter, then, except as otherwise
required by law, if the location of one or more of the next of kin of the
Participant is known to the Administrator, the Administrator may direct
distribution of such amount to any one or more or all of such next of kin, and
in such proportions as the Administrator determines. If the location of none of
the foregoing persons can be determined, the Administrator shall have the right
to direct that the amount payable shall be deemed to be a forfeiture and paid to
the

 

 

- 20 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

 

Company, except that the dollar amount of the forfeiture, unadjusted for deemed
gains or losses in the interim, shall be paid by the Company if a claim for the
benefit subsequently is made by the Participant or the Beneficiary to whom it
was payable. If a benefit payable to an unlocated Participant or Beneficiary is
subject to escheat pursuant to applicable state law, neither the Administrator
nor the Company shall be liable to any person for any payment made in accordance
with such law.

ARTICLE 9

Leave of Absence

 

9.1 Paid Leave of Absence. If a Participant is authorized by the Company for any
reason to take a paid leave of absence from his or her service to the Company,
the Participant shall continue to be considered employed by, or to serve as a
Director of, the Company, and the Annual Deferral Amount shall continue to be
withheld during such paid leave of absence in accordance with Section 3.4 to the
extent permitted under Section 409A.

 

9.2 Unpaid Leave of Absence. If a Participant is authorized by the Company for
any reason to take an unpaid leave of absence from his or her service to the
Company, the Participant shall continue to be considered employed by, or to
serve as Director of, the Company, and, to the extent permitted under
Section 409A, the Participant shall be excused from making deferrals until the
earlier of the date the leave of absence expires or the Participant returns to a
paid service status. Upon such expiration or return, deferrals shall resume for
the remaining portion of the Plan Year in which the expiration or return occurs,
based on the deferral election, if any, made for that Plan Year. If no election
was made for that Plan Year, no deferral shall be withheld.

ARTICLE 10

Termination/Amendment/Modification

 

10.1

Termination. Although the Sponsor anticipates that it will continue the Plan for
an indefinite period of time, there is no guarantee that the Sponsor will
continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Sponsor reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan in accordance with the rules under
Section 409A at any time with respect to any or all of any Company’s
participating Employees, by action of the Board. If permitted by Section 409A,
the termination and liquidation of the Plan will involve both the amendment of
the plan to cease deferrals under the Plan and provide for payment of all
benefits accrued under the Plan, and the accelerated payment of benefits accrued
under the Plan. Upon a complete or partial termination of the Plan, the Plan
Agreements of the affected Participants shall terminate and their vested Account
Balances,

 

 

- 21 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

 

determined as if they had experienced a Separation from Service on the date of
Plan termination, shall, subject to Section 10.6, be paid to the Participants in
accordance with their distribution elections in effect at the time of the Plan
termination; provided however, if immediate distribution of a Participant’s
Account Balance on termination is not permitted by Section 409A, the payment of
the Account Balance shall be made only after Plan benefits otherwise become due
hereunder. The termination of the Plan shall not adversely affect any
Participant or Beneficiary who has become entitled to the payment of any
benefits under the Plan as of the date of termination.

 

10.2 Amendment. The Sponsor, by action of the Board, or (to the extent permitted
under Article 11) the Administrator may, at any time, amend or modify the Plan
in whole or in part; provided, however, that no amendment or modification shall
be effective to decrease or restrict the value of a Participant’s vested Account
Balance in existence at the time the amendment or modification is made,
calculated as if the Participant had experienced a Separation from Service as of
the effective date of the amendment or modification. The amendment or
modification of the Plan shall not affect any Participant or Beneficiary who has
become entitled to the payment of benefits under the Plan as of the date of the
amendment or modification.

 

10.3 Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6 or 7 of the Plan shall completely discharge all obligations to
a Participant and his or her designated Beneficiaries under this Plan and the
Participant’s Plan Agreement shall terminate.

 

10.4 Amendment to Ensure Proper Characterization of the Plan. Notwithstanding
the previous Sections of this Article 10, the Plan may be amended at any time,
retroactively if required, or if found necessary, in the opinion of the
Administrator, in order to ensure that the Plan is characterized as a
non-tax-qualified “top hat” plan of deferred compensation maintained for a
select group of management or highly compensated employees, as described under
ERISA sections 201(2), 301(a)(3) and 401(a)(1), to conform the Plan to the
provisions of Section 409A and to ensure that amounts under the Plan are not
considered to be taxed to a Participant under the Federal income tax laws prior
to the Participant’s receipt of the amounts or to conform the Plan and the Trust
to the provisions and requirements of any applicable law.

 

10.5 Changes in Law Affecting Taxability.

 

  (a)

Operation. This Section shall become operative upon the enactment of any change
in applicable statutory law or the promulgation by the Internal Revenue Service
of a final regulation

 

 

- 22-



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

 

or other pronouncement having the force of law, which statutory law, as changed,
or final regulation or pronouncement, as promulgated, would cause any
Participant to include in his or her federal gross income amounts accrued by the
Participant under the Plan on a date (an “Early Taxation Event”) prior to the
date on which such amounts are made available to him or her hereunder; provided,
however, that no portion of this Section shall become operative to the extent
that portion would result in a violation of Section 409A (e.g., by causing an
impermissible distribution under Section 409A).

 

  (b) Affected Right or Feature Nullified. Notwithstanding any other Section of
this Plan to the contrary (but subject to subsection (c), below), as of an Early
Taxation Event, the feature or features of this Plan that would cause the Early
Taxation Event shall be null and void, to the extent, and only to the extent,
required to prevent the Participant from being required to include in his or her
federal gross income amounts accrued by the Participant under the Plan prior to
the date on which such amounts are made available to him or her hereunder. If
only a portion of a Participant’s Account Balance is impacted by the change in
the law, then only such portion shall be subject to this Section, with the
remainder of the Account Balance not so affected being subject to such rights
and features as if the law were not changed. If the law only impacts
Participants who have a certain status with respect to the Company, then only
such Participants shall be subject to this Section.

 

  (c) Tax Distribution. If an Early Taxation Event is earlier than the date on
which the statute, regulation or pronouncement giving rise to the Early Taxation
Event is enacted or promulgated, as applicable (i.e., if the change in the law
is retroactive), there shall be distributed to each Participant, as soon as
practicable following such date of enactment or promulgation, the amounts that
became taxable on the Early Taxation Event.

 

10.6

Prohibited Acceleration/Distribution Timing. This Section shall take precedence
over any other provision of the Plan or this Article 10 to the contrary. No
provision of this Plan shall be followed if following the provision would result
in the acceleration of the time or schedule of any payment from the Plan as
would require immediate income tax to Participants based on the law in effect at
the time the distribution is to be made, including Section 409A. In addition, a
payment may be delayed after a designated payment date under the circumstances
described in Section 409A, including payments subject to Code Section 162(m), or
payments that would violate federal securities or other applicable law. In such
case, payment will be made at the earliest date on which the

 

 

- 23 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

 

Company reasonably anticipates that the making of the payment will not cause
such violation. The making of a payment that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not treated as a violation of applicable law.

ARTICLE 11

Administration

 

11.1 Administrator Duties. Until October 2, 2007, this Plan was administered by
the Nonqualified Plans Committee at the Board’s designation. Effective as of
October 3, 2007, this Plan shall be administered by the Benefit Plans Committee
(hereinafter referred to as the “Committee”). Members of the Board and Committee
may be Participants under this Plan. No fee or compensation shall be paid to any
person for services as the Administrator (but this does not prevent the payment
of salary otherwise payable to an Employee of the Company for other services as
a Company Employee). The Administrator shall have the discretion and authority
to (i) interpret and enforce all appropriate rules and regulations for the
administration of this Plan and (ii) decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. Neither any Board member, nor any Committee member shall vote or act on
any matter relating solely to himself or herself. When making a determination or
calculation, the Administrator shall be entitled to rely on information
furnished by a Participant or the Company. Any decisions, actions or
interpretations to be made under the Plan by the Company, the Board or the
Administrator shall be made in its respective sole discretion and need not be
uniformly applied to similarly situated individuals.

Any of the duties and responsibilities of the Administrator under the Plan,
including, but not limited to those listed below, may be performed by the
Committee, except that any decision, interpretation, calculation or other action
that would materially increase the Company’s liability and/or costs associated
with the Plan must be approved by the Executive Committee:

 

  (a) the Committee may designate those Employees of the Company who are
eligible to participate in the Plan in accordance with Section 2.1;

 

  (b) the Committee may make all discretionary decisions under the Plan with
respect to Annual Company Discretionary Amounts; provided, however, that the
Committee may only credit an Annual Company Discretionary Amount under the Plan
on behalf of a Participant without Board approval if, but for the decision to so
credit, the Committee could otherwise have directed, without Board approval,
that the Participant receive an amount equal to the Annual Company Discretionary
Amount in cash;

 

 

- 24 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

  (c) the Committee may administer the claims procedure requirements of the Plan
set forth in Article 13;

 

  (d) the Committee may make Plan amendments under Article 10, but only to the
extent such amendments do not materially increase the Company’s liability and/or
costs associated with the Plan;

 

  (e) the Committee may change service providers used in connection with the
Plan; and

 

  (f) the Committee may allocate expenses associated with the Plan’s
administration among Participants’ Account Balances.

Effective as of January 1, 2008, the Investment Committee may change the deemed
investment alternatives available under the Plan. Members of the Investment
Committee shall be appointed by the Compensation Committee of the Board. The
Board also appoints and removes members of the Executive Committee.

 

11.2 Agents. In the administration of this Plan, the Administrator or the
Investment Committee may, from time to time, employ agents and delegate to them
such administrative duties as it sees fit (including acting through a duly
appointed representative) and may from time to time consult with counsel who may
be counsel to the Company.

 

11.3 Binding Effect of Decisions. The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan. Each Participant, on his or her own
behalf and on behalf of his or her respective Beneficiaries, heirs,
representatives and assigns, as a condition of participation in the Plan, agrees
to accept this discretion and authority of the Administrator.

 

11.4 Indemnity of Administrators. The Company shall indemnify and hold harmless
the members of the Investment Committee, the Administrator (including the
individual members of the Board and the Committee), its appointees and any
Employee to whom the duties of the Administrator may be delegated (including but
not limited to the Committee), against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Administrator or
any of its members or any such Employee. This indemnification shall be in
addition to, and not in limitation of, any other indemnification protections of
the Administrator by the Company, directly or indirectly.

 

 

-25 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

11.5 Company Information. To enable the Administrator to perform its functions,
the Company shall supply full and timely information to the Administrator on all
matters relating to the compensation of the Participants, the date and
circumstances of the Disability, death or Separation from Service of the
Participants, and such other pertinent information as the Administrator may
reasonably require.

ARTICLE 12

Other Benefits and Agreements

 

12.1 Coordination with Other Benefits. The benefits provided for a Participant
or a Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
Employees or Directors of the Company. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 13

Claims Procedures

 

13.1 Scope of Claims Procedures. This Article is based on final regulations
issued by the Department of Labor and published in the Federal Register on
November 21, 2000 and codified at 29 C.F.R. section 2560.503-1. If any provision
of this Article conflicts with the requirements of those regulations, the
requirements of those regulations will prevail.

For purposes of this Article, references to disability benefit claims are
intended to describe claims made by Participants for Disability Benefits payable
pursuant to Article 7, but only if and to the extent that such claims require an
independent determination by the Administrator that the Participant is or is not
suffering from a Disability, within the meaning of 1.17. If the Administrator’s
determination is based entirely on a disability determination made by another
party, such as the Social Security Administration or another federal or state
agency or an insurer with respect to a disability insurance policy covering the
Participant, the Participant’s claim shall not be treated as a disability claim
for purposes of the special provisions of this Article that apply to claims for
which an independent determination of disability is required.

 

13.2 Initial Claim. A Participant or Beneficiary who believes he or she is
entitled to any benefit under the Plan (a “Claimant”) may file a claim with the
Administrator. The Administrator shall review the claim itself or appoint an
individual or an entity to review the claim.

 

  (a)

Benefit Claims that do not Require a Determination of Disability. If the claim
is for a benefit other than a Disability Benefit,

 

 

- 26 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

 

the Claimant shall be notified within ninety (90) days after the claim is filed
whether the claim is allowed or denied, unless the Claimant receives written
notice from the Administrator or appointee of the Administrator prior to the end
of the ninety (90) day period stating that special circumstances require an
extension of the time for decision, such extension not to extend beyond the day
that is one hundred eighty (180) days after the day the claim is filed.

 

  (b) Disability Benefit Claims. In the case of a benefits claim that requires
an independent determination by the Administrator of a Participant’s Disability
status, the Administrator shall notify the Claimant of the Plan’s adverse
benefit determination within a reasonable period of time, but not later than
forty-five (45) days after receipt of the claim. If, due to matters beyond the
control of the Plan, the Administrator needs additional time to process a claim,
the Claimant will be notified, within forty-five (45) days after the
Administrator receives the claim, of those circumstances and of when the
Administrator expects to make its decision but not beyond seventy-five
(75) days. If, prior to the end of the extension period, due to matters beyond
the control of the Plan, a decision cannot be rendered within that extension
period, the period for making the determination may be extended for up to one
hundred five (105) days, provided that the Administrator notifies the Claimant
of the circumstances requiring the extension and the date as of which the Plan
expects to render a decision. The extension notice shall specifically explain
the standards on which entitlement to a Disability Benefit is based, the
unresolved issues that prevent a decision on the claim and the additional
information needed from the Claimant to resolve those issues, and the Claimant
shall be afforded at least forty-five (45) days within which to provide the
specified information.

 

  (c) Manner and Content of Denial of Initial Claims. If the Administrator
denies a claim, it must provide to the Claimant, in writing or by electronic
communication:

 

  (i) The specific reasons for the denial;

 

  (ii) A reference to the Plan provision or insurance contract provision upon
which the denial is based;

 

  (iii) A description of any additional information or material that the
Claimant must provide in order to perfect the claim;

 

  (iv) An explanation of why such additional material or information is
necessary;

 

 

- 27 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

  (v) Notice that the Claimant has a right to request a review of the claim
denial and information on the steps to be taken if the Claimant wishes to
request a review of the claim denial; and

 

  (vi) A statement of the Participant’s right to bring a civil action under
ERISA Section 502(a) following a denial on review of the initial denial.

In addition, in the case of a denial of Disability Benefits on the basis of the
Administrator’s independent determination of the Participant’s Disability
status, the Administrator will provide a copy of any rule, guideline, protocol,
or other similar criterion relied upon in making the adverse determination (or a
statement that the same will be provided upon request by the Claimant and
without charge).

 

13.3 Review Procedures.

 

  (a) Benefit Claims that do not Require a Determination of Disability. Except
for claims requiring an independent determination of a Participant’s Disability
status, a request for review of a denied claim must be made in writing to the
Administrator within sixty (60) days after receiving notice of denial. The
decision upon review will be made within sixty (60) days after the
Administrator’s receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for review. A notice of such an extension must be provided to the Claimant
within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision.

The reviewer shall afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Administrator. The reviewer shall take
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.

 

  (b)

Disability Benefit Claims. In addition to having the right to review documents
and submit comments as described in (a) above, a Claimant whose claim for
Disability Benefits requires an independent determination by the Administrator
of the Participant’s Disability status has at least one hundred eighty
(180) days following receipt of a notification of an adverse benefit

 

 

- 28 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

 

determination within which to request a review of the initial determination. In
such cases, the review will meet the following requirements:

 

  (i) The Plan will provide a review that does not afford deference to the
initial adverse benefit determination and that is conducted by an appropriate
named fiduciary of the Plan who did not make the initial determination that is
the subject of the appeal, nor by a subordinate of the individual who made the
determination.

 

  (ii) The appropriate named fiduciary of the Plan will consult with a health
care professional who has appropriate training and experience in the field of
medicine involved in the medical judgment before making a decision on review of
any adverse initial determination based in whole or in part on a medical
judgment. The professional engaged for purposes of a consultation in the
preceding sentence shall not be an individual who was consulted in connection
with the initial determination that is the subject of the appeal or the
subordinate of any such individual.

 

  (iii) The Plan will identify to the Claimant the medical or vocational experts
whose advice was obtained on behalf of the Plan in connection with the review,
without regard to whether the advice was relied upon in making the benefit
review determination.

 

  (iv) The decision on review will be made within forty-five (45) days after the
Administrator’s receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than ninety (90) days after receipt of a request for review.
A notice of such an extension must be provided to the Claimant within the
initial forty-five (45) day period and must explain the special circumstances
and provide an expected date of decision.

 

  (c) Manner and Content of Notice of Decision on Review. Upon completion of its
review of an adverse initial claim determination, the Administrator will give
the Claimant, in writing or by electronic notification, a notice containing:

 

  (i) its decision;

 

  (ii) the specific reasons for the decision;

 

 

- 29 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

  (iii) the relevant Plan provisions or insurance contract provisions on which
its decision is based;

 

  (iv) a statement that the Claimant is entitled to receive, upon request and
without charge, reasonable access to, and copies of, all documents, records and
other information in the Plan’s files that is relevant to the Claimant’s claim
for benefits;

 

  (v) a statement describing the Claimant’s right to bring an action for
judicial review under ERISA Section 502(a); and

 

  (vi) if an internal rule, guideline, protocol or other similar criterion was
relied upon in making the adverse determination on review, a statement that a
copy of the rule, guideline, protocol or other similar criterion will be
provided without charge to the Claimant upon request.

 

13.4 Calculation of Time Periods. For purposes of the time periods specified in
this Article, the period of time during which a benefit determination is
required to be made begins at the time a claim is filed in accordance with the
Plan procedures without regard to whether all the information necessary to make
a decision accompanies the claim. If a period of time is extended due to a
Claimant’s failure to submit all information necessary, the period for making
the determination shall be tolled from the date the notification is sent to the
Claimant until the date the Claimant responds.

 

13.5 Legal Action. If the Plan fails to follow the claims procedures required by
this Article, a Claimant shall be deemed to have exhausted the administrative
remedies available under the Plan and shall be entitled to pursue any available
remedy under ERISA Section 502(a) on the basis that the Plan has failed to
provide a reasonable claims procedure that would yield a decision on the merits
of the claim. A Claimant’s compliance with the foregoing provisions of this
Article is a mandatory prerequisite to a Claimant’s right to commence any legal
action with respect to any claims for benefits under the Plan.

Any suit for benefits must be brought within one year after the date the
Administrator has made a final denial of a claim for benefits. Notwithstanding
any other provision of the Plan to the contrary, any suit for benefits must be
brought within two years after (a) in the case of any lump-sum payment, the date
on which the payment was made; (b) in the case of an installment payment, the
date of the first payment in the series of payments; or (c) for all other
claims, the date on which the action complained of occurred.

 

 

- 30 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

ARTICLE 14

Trust

 

14.1 Establishment of the Trust. The Company may establish a Trust, in which
event the Company intends, but is not required, to transfer over to the Trust at
least annually such assets as the Company determines, in its sole discretion,
are necessary to provide for its respective future liabilities created with
respect to the Annual Deferral Amounts and Annual Company Discretionary Amounts
for the Participants.

 

14.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Company, Participants and the creditors of the Company to the
assets transferred to the Trust. The Company shall at all times remain liable to
carry out its obligations under the Plan.

 

14.3 Distributions from the Trust. The Company’s obligations under the Plan may
be satisfied with Trust assets distributed pursuant to the terms of the Trust,
and any such distribution shall reduce the Company’s obligations under this
Plan.

ARTICLE 15

Miscellaneous

 

15.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

 

15.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company. For purposes of the payment of
benefits under this Plan, any and all of the Company’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Company. The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.

 

15.3 Company’s Liability. The Company’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Company and a Participant. The Company shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

 

 

- 31 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

15.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

15.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company and the
Participant. Subject to any employment agreement to which the Company and the
Participant may be parties, such employment is hereby acknowledged to be an “at
will” employment relationship that can be terminated at any time for any reason,
or no reason, with or without cause, and with or without notice, unless
expressly provided in a written employment agreement. Nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of the
Company, either as an Employee or a Director, or to interfere with the right of
the Company to discipline or discharge the Participant at any time.

 

15.6 Furnishing information. A Participant or his or her Beneficiary will
cooperate with the Administrator by furnishing any and all information requested
by the Administrator and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Administrator may deem necessary.

 

15.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

15.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

15.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of New
York without regard to its conflicts of laws principles.

 

 

- 32 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

15.10 Notice. Any notice or filing required or permitted to be given to the
Administrator under this Plan shall be sufficient If in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Assurant, Inc.

One Chase Manhattan Plaza

New York, NY 10005

Attn: Benefit Plans Committee

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

15.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.

 

15.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

15.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

15.14 Incompetent. If the Administrator determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Administrator may require proof of minority,
incompetence, Incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.

 

15.15

Court Order. The Administrator is authorized to make any payments directed by
court order in any action in which the Plan or the Administrator

 

 

- 33 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

 

has been named as a party. In addition, if a court determines that a spouse or
former spouse of a Participant has an interest in the Participant’s benefits
under the Plan in connection with a property settlement or otherwise, the
Administrator, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse in accordance with Section 409A.

 

15.16 Distribution in the Event of Taxation.

 

  (a) In General. Subject to Section 409A, if, for any reason, all or any
portion of a Participant’s benefits under this Plan becomes taxable to the
Participant prior to receipt, the Participant may petition the Administrator,
for a distribution of that portion of his or her benefit that has become
taxable. Upon the grant of such a petition, which grant shall not be
unreasonably withheld, the Company shall distribute to the Participant
immediately available funds in an amount equal to the taxable portion of his or
her benefit (which amount shall not exceed a Participant’s unpaid vested Account
Balance under the Plan). If the petition is granted, the tax liability
distribution shall be made within ninety (90) days of the date when the
Participant’s petition is granted. Such a distribution shall affect and reduce
the Participant’s benefits to be paid under this Plan.

 

  (b) Trust. If any Trust terminates in accordance with the provisions of the
Trust and benefits are distributed from the Trust to a Participant in accordance
with such provisions, the Participant’s benefits under this Plan shall be
reduced to the extent of such distributions.

 

15.17 Insurance. The Company, on its own behalf or on behalf of the trustee of
the Trust, and, in its sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Company
may choose. The Company or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Company shall submit to medical examinations and supply such information
and execute such documents as may be required by the insurance company or
companies to whom the Company has applied for insurance. This provision shall
not be construed as Participant consent for the purchase of insurance hereunder.

 

15.18

Aggregation of Employers. To the extent required under Section 409A, if the
Company is a member of a controlled group of corporations or a group of trades
or business under common control (as described in Code

 

 

- 34 -



--------------------------------------------------------------------------------

Assurant Deferred Compensation Plan

Plan Document continued…

 

 

Sections 414(b) or (c)), all members of the group shall be treated as a single
Company for purposes of whether there has occurred a Separation from Service and
for any other purposes under the Plan as Section 409A shall require.

IN WITNESS WHEREOF, the Sponsor has signed this Plan document as of the date set
forth below, but effective as of January 1, 2008.

 

ASSURANT, INC. By:  

/s/ Lesley Silvester

Title:   Executive Vice President Date:   12 -18 -07

 

 

- 35 -